Order entered September 4, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00372-CR

                       CARROLL GENE HENDERSON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 59th Judicial District Court
                                Grayson County, Texas
                            Trial Court Cause No. 069214

                                          ORDER
      Before the Court is appellant’s September 3, 2019 motion to extend time to file his brief.

We GRANT the motion and ORDER appellant’s brief filed on or before October 3, 2019.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE